Citation Nr: 1231361	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-36 300	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for ulcers.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1968 and was honorably discharged.  He served again from May 1970 to October 1972 and was discharged under other than honorable conditions.

A February 1973 VA administrative decision determined that the Veteran's discharge from service on October 26, 1972 was under conditions other than honorable, and a bar to VA benefits was therefore established for his period of active duty service from May 22, 1970 through October 26, 1972.  The VA administrative decision also determined that the Veteran did have honorable service from December 29, 1965 through December 17, 1968, and that this period of active duty service may be considered for VA benefits if he filed a claim.  The Veteran did not appeal that decision; therefore, the Board will only consider the first period of service with regard to the issue on appeal.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claim for service connection for ulcers on the merits.  Regardless of the RO's actions, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

In November 2009, the Board remanded this matter in order to provide the Veteran all notification action required by the VCAA, to include informing him of the elements required to reopen a claim for service connection and the specific grounds for the prior, final denials of his claim of service connection for ulcers.  In December 2010, the Board found that the requested development (in the Board's November 2009 remand) had been completed; thus there was substantial compliance with the remand directives of November 2009.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, in December 2010, the Board concluded that another remand was necessary in order to obtain records for the Veteran from the Kansas City VAMC, dated since September 2006, as well as to contact the Social Security Administration (SSA) to obtain a copy of any decision(s) and medical records for the Veteran.  Because records from the SSA and Kansas City VAMC have been obtained and associated with the claims folder, the Board concludes there has been substantial compliance with the remand directives of December 2010.  Stegall v. West, supra. 


FINDINGS OF FACT

1. By May 2004 rating decision, the RO denied service connection for ulcers, essentially finding that although the Veteran was treated for abdominal complaints and an ulcer during his second period of active service from May 1970 through October 1972, such period of service was under other than honorable conditions and, thus, a regulatory bar to VA benefits.  The Veteran did not appeal the May 2004 RO determination, and it became final. 

2. Evidence received subsequent to the final May 2004 RO rating decision was not previously submitted, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for ulcers, and does not raise a reasonable possibility of substantiating that claim. 


CONCLUSIONS OF LAW

1. The May 2004 RO rating decision which denied service connection for ulcers is the last final disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2011). 

2. Evidence received since the May 2004 RO rating decision is new, but not material, and the Veteran's claim for service connection for ulcers may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Herein, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2006 and December 2009 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in both the September 2006 and December 2009 letters, the RO advised the Veteran of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also notes that in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  In this case, the December 2009 letter cited above informed the Veteran of the evidence necessary to establish his eligibility for VA benefits and of the necessity of presenting new and material evidence along with that definition.  The Board concludes that this December 2009 letter adequately complied with the VCAA and subsequent interpretive authority, and the Veteran has not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran, as well as records from the SSA.  As this case deals with the Veteran's claim to reopen, VA's responsibility extends to requesting evidence from any new source identified by the V, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties with respect to that particular claim.  Thus, VA does not have a duty to provide the Veteran a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) ; 38 C.F.R. § 3.159(c)(4)(C)(iii).  Since the RO has informed the Veteran of the information and evidence needed to substantiate his claim, and since no new and material evidence has been submitted, a VA examination is not required.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Laws and Regulations

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118  .

III. Preliminary Matter

As a preliminary matter, the Board notes that by July 1974 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a duodenal ulcer because the Veteran's second period of active duty from May 22, 1970 through October 26, 1972 - to which he had attributed his ulcer condition - had been characterized as other than honorable. 

Thereafter, a March 1982 VA administrative decision determined that because there were no statutory bars to benefits under VAR 1012(C), the Veteran was entitled to health care benefits under 38 USC Chapter 17 for any disabilities found to be service-connected.  

In a letter dated in October 1989 the RO advised the Veteran that with regard to his claim for service connection for an ulcer condition, it had been determined that his discharge from service in October 1972 was issued under conditions which constituted a bar to payment of VA benefits, and that he was entitled only to health care for any disabilities found to be service-connected.  He was further advised that to apply for health care benefits, he should go to the nearest VA Medical Center (VAMC) and make application for that benefit. 

Although there are VA treatment records in the claims folder pertaining to treatment and medication the Veteran received for gastrointestinal problems (and other unrelated medical problems) from the Leavenworth VAMC, from 1983 through 2011, it is unclear from the record on appeal as to whether the Veteran ever applied for health care benefits, based on a service-connected ulcer disability, at the nearest VAMC (as directed by the RO in the letter dated in October 1989).  

Nonetheless, the record reflects that the Veteran continued to pursue his claim for service connection for an ulcer condition, and in a May 2004 rating decision, the RO denied service connection for ulcers.  In the May 2004 rating decision, the RO noted that the July 1974 rating decision had previously denied service connection for ulcers, based on the fact that the period of service during which the Veteran was seen for gastrointestinal complaints was terminated by an other than honorable discharge, but did not determine if the Veteran was entitled to health care for his ulcers under the provisions of 38 USC Chapter 17.  The RO further noted that a VA administrative decision dated in March 1982 determined that the Veteran was entitled to health care for any service-connected chronic condition incurred during the period of service terminated by the other than honorable discharge.  The RO's denial of service connection for ulcers was based essentially on findings that: (a) there was no showing that the Veteran has a current ulcer disability which was incurred during or otherwise related to active service, and therefore, he was not entitled to health care under 38 USC Chapter 17 for an ulcer condition; and that (b) although the Veteran was treated for abdominal complaints and an ulcer during his second period of active service from May 1970 through October 1972, such period of service was under other than honorable conditions and, thus, a bar to VA benefits.  

Thereafter, the Veteran continued to pursue his claim for service connection for ulcers.  He was advised, by letter dated in December 2009, that the proper issue on appeal was whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for ulcers.  In the December 2009 letter, he was also advised that his claim for ulcers was previously denied because his alleged disability reportedly had an onset during his period of dishonorable service, and that in order to reopen his claim, the evidence he submitted must be new and relate to that fact.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A review of the record shows that the Veteran did not respond to the December 2009 letter.  Thus, herein, in order to reopen the claim for service connection for ulcers, evidence must be submitted which relates to an unestablished fact necessary to substantiate the claim - i.e., evidence that the Veteran's alleged ulcer disability had an onset or is related to his first period of active duty service (which has basically been deemed qualifying service for VA compensation benefits purposes).  38 C.F.R. § 3.156(a).  

IV. Discussion

The Veteran essentially maintains that service connection is warranted for his ulcers, claiming that he was treated for ulcers in service in 1971 and 1972.  

By May 2004 rating decision, the RO denied service connection for ulcers, essentially based upon a finding that there was no showing that the Veteran had a chronic ulcer disability which was incurred during an honorable (and VA compensation-qualifying) period of service and which exists at the present time.  The Veteran was notified of the May 2004 rating decision, but did not file an appeal.  Rather, in this case, the Veteran initiated a new claim once again seeking entitlement to service connection for ulcers in March 2005.  Although within the appellate time frame, this March 2005 statement does not indicate an intent to appeal any past rating decision.  Rather, it is clear the Veteran was initiating a new claim.  That is, the Veteran did not reference his previous claim, the prior decision, or otherwise indicate he wanted appellate review.  He did not specifically address his ulcers claim until after the June 2005 rating decision on appeal.  As such, the Board concludes the May 2004 RO rating decision is final.  Moreover, it is the last final disallowance of the claim for service connection for ulcers.

The evidence of record at the time of the final May 2004 RO rating decision included service treatment records (STRs), service personnel records, VA administrative decisions, VA treatment records, private treatment records, and lay statements from the Veteran.  

STRs from the Veteran's first period of active duty showed no report, finding, or complaint of ulcers.  STRs from his second period of service, however, showed that he was seen for complaints of abdominal pain and there was a notation that a UGI showed a duodenal ulcer (DU).  

A VA administrative decision in February 1973 noted that at the time of his discharge in October 1972, the Veteran was pending trial by special court martial for several offenses, and that these offenses clearly showed willful and persistent misconduct.  It was noted that VAR 1012 (D)(4) provided that a discharge or release because of willful and persistent misconduct was to be considered a discharge under dishonorable conditions.  The VA administrative decision determined that the Veteran's discharge from service on October 26, 1972 was under conditions other than honorable, and a bar to benefits was therefore established for the period of active duty service from May 22, 1970 through October 26, 1972.  The VA administrative decision also determined that the Veteran did have honorable service from December 29, 1965 through December 17, 1968, and that this period of active duty may be considered for benefits if he filed a claim.  

In a rating decision dated in July 1974, the RO initially considered and denied a claim for service connection for a duodenal ulcer because the Veteran's second period of active duty - from May 22, 1970 through October 26, 1972 - to which he had attributed his ulcer condition, had been characterized as other than honorable and was a statutory bar to VA benefits for that entire period. 

In a VA administrative decision dated in March 1982, it was determined that the Veteran's first obligated period would have ended May 21, 1973, and that the evidence clearly showed that the pattern of behavior which led to his discharge under conditions other than honorable began prior to that date, marked as it was by many brushes with military authority in August and September 1972.  It was also determined that a conditional discharge under honorable conditions was not established under 38 USC 101-38 and VAR 1013(C), and that because there were no statutory bars to benefits under VAR 1012(C), the Veteran was entitled to health care under 38 USC Chapter 17 for any disabilities found to be service-connected.  

VA treatment records showed that in October 1983, the Veteran came in requesting medication for stomach problems and nerves, and was advised that he was found "HNI" and was not eligible for medication, and that he had to file for service-connected compensation, and if approved he would be eligible for medication.  In July 1984, he reported his symptoms were continuing and getting worse, and Tagamet was not helping him any longer.  He reported having ulcer symptoms since 1971, when he was in service in Vietnam, and the diagnosis was rule out peptic ulcer.  A discharge summary shows he was admitted to the Leavenworth VA Medical Center in July 1984, complaining of abdominal pain, and reported that several years ago he was told he had a peptic ulcer, and had episodes of abdominal pain, off and on, since then.  A study of the upper GI tract, dated in July 1984, revealed a possible very small active ulcer crater in the inferior aspect of the base of the duodenal cap.  The discharge diagnoses included duodenal ulcer.  

In a statement dated in August 1989, the Veteran indicated he wished to amend his claim to include an ulcer condition, and that he was treated for an ulcer in 1971 at the camp dispensary at Tra Vinh, Vietnam, and in 1972 at the base hospital at Fort  Hood, Texas.  He reported he continued to have an ulcer condition that caused him problems, and that this had consisted of self-medication and adherence to a diet.  

In a letter dated in October 1989, the RO issued a decision, essentially denying the Veteran's claim for service connection for an ulcer condition.  

Thereafter, the Veteran again claimed service connection for an ulcer condition.  VA treatment records showed that in September 2003, he complained of abdominal pain, and it was noted he had history of ulcers, but that over the past several weeks he had been unable to keep the ulcer pain under control.  In December 2003, an upper GII endoscopy report revealed several small benign appearing ulcers, and the diagnosis was normal esophagus.  

In a statement received in January 2004, the Veteran claimed he had more ulcers now, and that medical records would show that information.  He also noted "1971 RVN medivac to Binh Thuy 3rd Surg ulcers".  In another statement dated in March 2004, the Veteran reported he had ulcers in Korea and Vietnam, and still had them.  

As noted above, in a May 2004 rating decision, the RO denied service connection for ulcers essentially based on a finding that although the Veteran was treated for abdominal complaints and an ulcer during his second period of active service from May 1970 through October 1972, such period of service was under other than honorable conditions and, thus, a regulatory bar to VA benefits.  

Evidence submitted subsequent to the RO's May 2004 rating decision includes VA treatment records, records from the Social Security Administration (SSA), and the Veteran's lay statements.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

VA treatment records, dated from 2004 through 2011 show that the Veteran continued to receive treatment for gastrointestinal complaints, and was prescribed medications to treat symptoms noted as gastric problems, stomach acid and acid reflux.  The diagnoses included dyspepsia and GERD (gastroesophageal reflux disease).  A VA treatment record dated in March 2004, showed that the Veteran underwent an EGD (esophagogastroduodenoscopy) which revealed he had NSAID (nonsteroidal anti-inflammatory drugs) induced ulcers.  Records from the SSA showed that the Veteran received ongoing treatment for acid reflux.  The Board finds that these VA treatment records and SSA records, while new, are not material because such evidence, while continuing to show that the Veteran was treated for ongoing gastrointestinal complaints and problems, do not relate to the previously unestablished requirement for service connection that the claimed ulcer condition be incurred in or related to a period of service eligible for VA benefits.  Thus, the new evidence in this case as it relates to the Veteran's ulcers not only does not address the bases on which the claim was previously denied, but such evidence would not reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

With regard to the Veteran's statements, the Board acknowledges that he submitted several statements, dated in March 2006, September 2006, and November 2006, in which he continued to report he had ulcers while in Vietnam.  While the Veteran's statements are presumed credible - and indeed are corroborated by the STRs of record, his statements are not new as they are basically repetitive of his prior statements; nor do the Veteran's statements relate to the previously unestablished requirement for service connection that the claimed ulcer condition be incurred in or related to a period of service eligible for VA benefits.  

Thus, the Board concludes that no evidence received since May 2004 relates to the unestablished fact necessary to substantiate the claim.  That is, no additional evidence received shows or suggests that the claimed ulcer condition was incurred in or related to a period of service eligible for VA benefits.  Accordingly, the additional evidence received since May 2004 is not new and material and the claim for service connection for ulcers may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The Veteran has not submitted new and material evidence to reopen the previously denied claim of service connection for ulcers, and the appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


